             Case 19-10189                 Doc 1         Filed 03/19/19          Entered 03/19/19 17:35:56                      Main Document
                                                                               Pg 1 of 25
Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF MISSOURI, CAPE GIRARDEAU DIVISION

Case number (if known)                                                          Chapter you are filing under:

                                                                                Chapter 7
                                                                                 Chapter 11
                                                                                 Chapter 12
                                                                                 Chapter 13                                        Check if this an amended
                                                                                                                                     filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                        12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in all
of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more
space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every
question.


Part 1:    Identify Yourself

                                     About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on       Jason                                                            Lynsey
     your government-issued          First name                                                       First name
     picture identification (for
     example, your driver's          Richard                                                          Kay
     license or passport).           Middle name                                                      Middle name
     Bring your picture
     identification to your meeting
                                    Perry                                                             Perry
     with the trustee.              Last name and Suffix (Sr., Jr., II, III)                          Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal               xxx-xx-1035                                                      xxx-xx-9713
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 1
             Case 19-10189              Doc 1       Filed 03/19/19            Entered 03/19/19 17:35:56                     Main Document
Debtor 1                                                                    Pg 2 of 25
Debtor 2   Perry, Jason Richard & Perry, Lynsey Kay                                                    Case number (if known)




                                 About Debtor 1:                                                About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have       I have not used any business name or EINs.                    I have not used any business name or EINs.
     used in the last 8 years
                                 DBA Pest N Peace                                               DBA Extraordinary Tribe Boutique
     Include trade names and     Business name(s)                                               Business name(s)
     doing business as names
                                 XX-XXXXXXX                                                     XX-XXXXXXX
                                 EINs                                                           EINs




5.   Where you live                                                                             If Debtor 2 lives at a different address:

                                 209 Aletha Dr
                                 Sikeston, MO 63801-9767
                                 Number, Street, City, State & ZIP Code                         Number, Street, City, State & ZIP Code

                                 Scott
                                 County                                                         County

                                 If your mailing address is different from the one              If Debtor 2's mailing address is different from yours, fill it in
                                 above, fill it in here. Note that the court will send any      here. Note that the court will send any notices to this mailing
                                 notices to you at this mailing address.                        address.



                                 Number, P.O. Box, Street, City, State & ZIP Code               Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:
     this district to file for                                                                  Check one:
     bankruptcy                        Over the last 180 days before filing this petition, I
                                        have lived in this district longer than in any other            Over the last 180 days before filing this petition, I have
                                        district.                                                        lived in this district longer than in any other district.

                                       I have another reason.                                          I have another reason.
                                        Explain. (See 28 U.S.C. § 1408.)                                 Explain. (See 28 U.S.C. § 1408.)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 2
             Case 19-10189             Doc 1        Filed 03/19/19             Entered 03/19/19 17:35:56                      Main Document
Debtor 1                                                                     Pg 3 of 25
Debtor 2    Perry, Jason Richard & Perry, Lynsey Kay                                                      Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the           Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form
     Bankruptcy Code you are      2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                   Chapter 7
                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee          I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                        about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’  s check, or money order.
                                        If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with a
                                        pre-printed address.
                                       I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay The
                                        Filing Fee in Installments (Official Form 103A).
                                       I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may, but is
                                        not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that applies to
                                        your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out the Application
                                        to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for
     bankruptcy within the last
                                  No.
     8 years?                      Yes.
                                             District                                  When                              Case number
                                             District                                  When                              Case number
                                             District                                  When                              Case number



10. Are any bankruptcy cases
    pending or being filed by
                                  No
    a spouse who is not filing     Yes.
    this case with you, or by
    a business partner, or by
    an affiliate?
                                             Debtor                                                                     Relationship to you
                                             District                                  When                             Case number, if known
                                             Debtor                                                                     Relationship to you
                                             District                                  When                             Case number, if known



11. Do you rent your               No.        Go to line 12.
    residence?
                                  Yes.        Has your landlord obtained an eviction judgment against you?

                                                       No. Go to line 12.

                                                       Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it with this
                                                        bankruptcy petition.




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                       page 3
             Case 19-10189                Doc 1         Filed 03/19/19          Entered 03/19/19 17:35:56                        Main Document
Debtor 1                                                                      Pg 4 of 25
Debtor 2    Perry, Jason Richard & Perry, Lynsey Kay                                                          Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time        No.         Go to Part 4.
    business?
                                      Yes.       Name and location of business
     A sole proprietorship is a
     business you operate as an                   Name of business, if any
     individual, and is not a
     separate legal entity such as
     a corporation, partnership,
     or LLC.
                                                  Number, Street, City, State & ZIP Code
     If you have more than one
     sole proprietorship, use a
     separate sheet and attach it
     to this petition.                            Check the appropriate box to describe your business:
                                                         Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                         Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                         Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                         Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                         None of the above

13. Are you filing under             If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the                deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are          operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure in 11
    you a small business             U.S.C. 1116(1)(B).
    debtor?

     For a definition of small
                                     No.         I am not filing under Chapter 11.

     business debtor, see 11
     U.S.C. § 101(51D).               No.        I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
                                                  Code.

                                      Yes.       I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any
    property that poses or is
                                     No.
    alleged to pose a threat of       Yes.
    imminent and identifiable                  What is the hazard?
    hazard to public health or
    safety? Or do you own
    any property that needs                    If immediate attention is
    immediate attention?                       needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,               Where is the property?
     or a building that needs
     urgent repairs?
                                                                              Number, Street, City, State & Zip Code




Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 4
             Case 19-10189                Doc 1        Filed 03/19/19            Entered 03/19/19 17:35:56                    Main Document
Debtor 1                                                                       Pg 5 of 25
Debtor 2    Perry, Jason Richard & Perry, Lynsey Kay                                                      Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                                 About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                             You must check one:
    you have received a
    briefing about credit
                                      Icounseling
                                           received a briefing from an approved credit
                                                      agency within the 180 days before I
                                                                                                      Icounseling
                                                                                                          received a briefing from an approved credit
                                                                                                                     agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a                this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                      completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment plan,           Attach a copy of the certificate and the payment plan, if any,
     credit counseling before you        if any, that you developed with the agency.                      that you developed with the agency.
     file for bankruptcy. You
     must truthfully check one of       I received a briefing from an approved credit                   I received a briefing from an approved credit
     the following choices. If you       counseling agency within the 180 days before I                   counseling agency within the 180 days before I filed
     cannot do so, you are not           filed this bankruptcy petition, but I do not have a              this bankruptcy petition, but I do not have a certificate
     eligible to file.                   certificate of completion.                                       of completion.

     If you file anyway, the court       Within 14 days after you file this bankruptcy petition,          Within 14 days after you file this bankruptcy petition, you
     can dismiss your case, you          you MUST file a copy of the certificate and payment              MUST file a copy of the certificate and payment plan, if any.
     will lose whatever filing fee       plan, if any.
     you paid, and your creditors
     can begin collection               I certify that I asked for credit counseling                    I certify that I asked for credit counseling services
     activities again.                   services from an approved agency, but was                        from an approved agency, but was unable to obtain
                                         unable to obtain those services during the 7                     those services during the 7 days after I made my
                                         days after I made my request, and exigent                        request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                    temporary waiver of the requirement.
                                         of the requirement.
                                                                                                          To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                      attach a separate sheet explaining what efforts you made to
                                         requirement, attach a separate sheet explaining what             obtain the briefing, why you were unable to obtain it before
                                         efforts you made to obtain the briefing, why you were            you filed for bankruptcy, and what exigent circumstances
                                         unable to obtain it before you filed for bankruptcy, and         required you to file this case.
                                         what exigent circumstances required you to file this
                                         case.                                                            Your case may be dismissed if the court is dissatisfied with
                                                                                                          your reasons for not receiving a briefing before you filed for
                                         Your case may be dismissed if the court is                       bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                        If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must            receive a briefing within 30 days after you file. You must file
                                         still receive a briefing within 30 days after you file.          a certificate from the approved agency, along with a copy of
                                         You must file a certificate from the approved agency,            the payment plan you developed, if any. If you do not do so,
                                         along with a copy of the payment plan you developed,             your case may be dismissed.
                                         if any. If you do not do so, your case may be
                                                                                                          Any extension of the 30-day deadline is granted only for
                                         dismissed.
                                                                                                          cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted only
                                         for cause and is limited to a maximum of 15 days.
                                        I am not required to receive a briefing about                   I am not required to receive a briefing about credit
                                         credit counseling because of:                                    counseling because of:

                                               Incapacity.                                                   Incapacity.
                                                I have a mental illness or a mental deficiency                 I have a mental illness or a mental deficiency that
                                                that makes me incapable of realizing or making                 makes me incapable of realizing or making rational
                                                rational decisions about finances.                             decisions about finances.

                                               Disability.                                                   Disability.
                                                My physical disability causes me to be unable                  My physical disability causes me to be unable to
                                                to participate in a briefing in person, by phone,              participate in a briefing in person, by phone, or through
                                                or through the internet, even after I reasonably               the internet, even after I reasonably tried to do so.
                                                tried to do so.

                                               Active duty.                                                  Active duty.
                                                I am currently on active military duty in a                    I am currently on active military duty in a military
                                                military combat zone.                                          combat zone.
                                         If you believe you are not required to receive a briefing        If you believe you are not required to receive a briefing about
                                         about credit counseling, you must file a motion for              credit counseling, you must file a motion for waiver of credit
                                         waiver credit counseling with the court.                         counseling with the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 5
             Case 19-10189                Doc 1       Filed 03/19/19            Entered 03/19/19 17:35:56                        Main Document
Debtor 1                                                                      Pg 6 of 25
Debtor 2    Perry, Jason Richard & Perry, Lynsey Kay                                                         Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do          16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C.§ 101(8) as “
                                                                                                                                         incurred by an
    you have?                                individual primarily for a personal, family, or household purpose.”
                                              No. Go to line 16b.
                                             Yes. Go to line 17.
                                   16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain money
                                             for a business or investment or through the operation of the business or investment.
                                              No. Go to line 16c.
                                              Yes. Go to line 17.
                                   16c.      State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.     I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that after
     any exempt property is
                                   Yes.     I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses are
                                             paid that funds will be available to distribute to unsecured creditors?
     excluded and
     administrative expenses
     are paid that funds will be
                                             No
     available for distribution               Yes
     to unsecured creditors?

18. How many Creditors do           1-49                                            1,000-5,000                                 25,001-50,000
    you estimate that you                                                            5001-10,000                                 50,001-100,000
    owe?                           50-99
                                    100-199                                         10,001-25,000                               More than100,000
                                    200-999

19. How much do you                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
    estimate your assets to                                                          $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
    be worth?                       $50,001 - $100,000
                                    $100,001 - $500,000                             $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                           $100,000,001 - $500 million                 More than $50 billion

20. How much do you                 $0 - $50,000                                    $1,000,001 - $10 million                    $500,000,001 - $1 billion
    estimate your liabilities to    $50,001 - $100,000                              $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
    be?
                                   $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                           $100,000,001 - $500 million                 More than $50 billion

Part 7:    Sign Below

For you                            I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                   If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11, United
                                   States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                   If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this document, I
                                   have obtained and read the notice required by 11 U.S.C. § 342(b).

                                   I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                   I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a bankruptcy
                                   case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.
                                   /s/ Jason R. Perry                                                 /s/ Lynsey K. Perry
                                   Jason Richard Perry                                                Lynsey Kay Perry
                                   Signature of Debtor 1                                              Signature of Debtor 2

                                   Executed on      March 19, 2019                                    Executed on      March 19, 2019
                                                    MM / DD / YYYY                                                     MM / DD / YYYY




Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 6
            Case 19-10189             Doc 1            Filed 03/19/19        Entered 03/19/19 17:35:56                          Main Document
Debtor 1                                                                   Pg 7 of 25
Debtor 2   Perry, Jason Richard & Perry, Lynsey Kay                                                          Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed under
represented by one              Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter for which the
                                person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b) and, in a case in
If you are not represented by   which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the schedules filed with the
an attorney, you do not need    petition is incorrect.
to file this page.
                                /s/ J Michael Payne                                                   Date         March 19, 2019
                                Signature of Attorney for Debtor                                                   MM / DD / YYYY

                                J Michael Payne
                                Printed name

                                The Limbaugh Firm
                                Firm name


                                407 N Kingshighway St Ste 400
                                Cape Girardeau, MO 63701-4306
                                Number, Street, City, State & ZIP Code

                                Contact phone    (573) 335-3316                                 Email address         mpayne@limbaughlaw.com
                                28733MO
                                Bar number & State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                       page 7
                                                                          Case 19-10189          Doc 1     Filed 03/19/19       Entered 03/19/19 17:35:56              Main Document
                                                                                                                             Pg  8 of 25 Court
                                                                                                                 United States Bankruptcy
                                                                                                    Eastern District of Missouri, Cape Girardeau Division

                                                                   IN RE:                                                                                  Case No.
                                                                   Perry, Jason Richard & Perry, Lynsey Kay                                                Chapter 7
                                                                                                          Debtor(s)

                                                                                                          VERIFICATION OF CREDITOR MATRIX
                                                                   The above named debtor(s) hereby verify(ies) that the attached matrix listing creditors is true to the best of my(our) knowledge.



                                                                   Date: March 19, 2019                   Signature: /s/ Jason R. Perry
                                                                                                                      Jason R. Perry                                                           Debtor



                                                                   Date: March 19, 2019                   Signature: /s/ Lynsey K. Perry
                                                                                                                      Lynsey K. Perry                                              Joint Debtor, if any
© 2019 CINgroup 1.866.218.1003 – CINcompass (www.cincompass.com)
Case 19-10189   Doc 1   Filed 03/19/19     Entered 03/19/19 17:35:56   Main Document
                                         Pg 9 of 25




      Acima Credit
      9815 S Monroe St Fl 4
      Sandy, UT 84070-4296


      ADS Account Services Inc
      114 N 6th St
      Quincy, IL 62301-2904


      Allied Waste 1
      Republic #732
      PO Box 9001099
      Louisville, KY       40290-1099


      AMCA
      PO Box 1235
      Elmsford, NY      10523-0935


      American Coradius International
      2420 Sweet Home Rd Ste 150
      Amherst, NY 14228-2244


      American Credit Acceptance
      PO Box 204531
      Dallas, TX 75320-4531


      AT&T Mobility
      208 S Akard St
      Dallas, TX 75202-4295
Case 19-10189   Doc 1   Filed 03/19/19 Entered 03/19/19 17:35:56   Main Document
                                      Pg 10 of 25




      Bank of Missouri/Total Card
      5109 S Broadband Ln
      Sioux Falls, SD 57108-2208


      Bass Pro Shops
      2500 E Kearney St
      Springfield, MO 65803-5048


      Bridgecrest
      PO Box 53087
      Phoenix, AZ 85072-3087


      Bridgecrest
      7300 E Hampton Ave Ste 101
      Mesa, AZ 85209-3324


      BWI Companies, Inc.
      PO Box 990
      1355 N Kings Hwy
      Nash, TX 75569


      CACI
      PO Box 790379
      Saint Louis, MO       63179-0379


      Caine & Weiner
      12005 Ford Rd
      Dallas, TX 75234-7230
Case 19-10189   Doc 1   Filed 03/19/19 Entered 03/19/19 17:35:56   Main Document
                                      Pg 11 of 25




      Cape Physician Associates
      3250 Gordonville Rd Ste 301
      Cape Girardeau, MO 63703-5095


      Cape Radiology Group
      PO Box 1330
      Cape Girardeau, MO 63702-1330


      Capio Partners
      PO Box 3209
      Sherman, TX 75091-3209


      Carrington Mortgage Services
      PO Box 54285
      Irvine, CA 92619-4285


      CCS
      Payment Processing Center
      PO Box 55126
      Boston, MA 02205-5126


      Certegy Payment Solutions, LLC
      PO Box 30272
      Tampa, FL 33630-3272


      CF Medical LLC
      3705 S Highway 27 Ste 203
      Clermont, FL 34711-7640
Case 19-10189   Doc 1   Filed 03/19/19 Entered 03/19/19 17:35:56   Main Document
                                      Pg 12 of 25




      Charter Communications/Spectrum
      PO Box 790086
      Saint Louis, MO 63179-0086


      Checkcity.com
      PO Box 970028
      Orem, UT 84097-0028


      City Leasing, LLC
      PO Box 1001
      Arlington, TN 38002-1001


      Clearline Loans
      2520 Saint Rose Pkwy Ste 111
      Henderson, NV 89074-7784


      Comenity Bank
      1 Righter Pkwy Ste 100
      Wilmington, DE 19803-1533


      Convergent Outsourcing
      PO Box 9004
      Renton, WA 98057-9004


      Cornerstone Acceptance
      3741 S Nova Rd
      Port Orange, FL 32129-4233
Case 19-10189   Doc 1   Filed 03/19/19 Entered 03/19/19 17:35:56   Main Document
                                      Pg 13 of 25




      Credit Bureau Service
      2147 William St
      PO Box 908
      Cape Girardeau, MO 63702-0908


      Credit Bureau Systems
      PO Box 9200
      Paducah, KY 42002-9200


      Credit Collection Services
      725 Canton St
      Norwood, MA 02062-2679


      Credit Control, LLC
      5757 Phantom Dr Ste 330
      Hazelwood, MO 63042-2429


      Credit One Bank
      PO Box 60500
      City of Industry, CA        91716-0500


      Davis & Jones, LLC
      209 W 2nd St Ste 322
      Ft Worth, TX 76102-3021


      Direct TV
      PO Box 105503
      Atlanta, GA 30348-5503
Case 19-10189   Doc 1   Filed 03/19/19 Entered 03/19/19 17:35:56   Main Document
                                      Pg 14 of 25




      Diversified Consultants
      PO Box 551268
      Jacksonville, FL 32255-1268


      Enhanced Recovery Company
      PO Box 57547
      Jacksonville, FL 32241-7547


      Fedloan Servicing
      PO Box 530210
      Atlanta, GA 30353-0210


      Ferguson Medical Group
      1012 N Main St
      Sikeston, MO 63801-5044


      Fingerhut Direct Marketing
      PO Box 70281
      Philadelphia, PA 19176-0281


      First Access
      PO Box 89028
      Sioux Falls, SD       57109-9028


      First National Collection Bureau
      PO Box 51660
      Sparks, NV 89435-1660
Case 19-10189   Doc 1   Filed 03/19/19 Entered 03/19/19 17:35:56   Main Document
                                      Pg 15 of 25




      First Premier Bank
      PO Box 5529
      Sioux Falls, SD 57117-5529


      First Premier Bank
      PO Box 5519
      Sioux Falls, SD 57117-5519


      FlexShopper, LLC
      2700 N Military Trl Ste 200
      Boca Raton, FL 33431-6394


      FNCB, Inc.
      PO Box 51660
      Sparks, NV 89435-1660


      Focus Receivables Management
      1130 Northchase Pkwy SE Ste 150
      Marietta, GA 30067-6429


      Forshaw
      PO Box 36526
      Charlotte, NC      28236-6526


      Full Circle Financial Services
      PO Box 2365
      Oldsmar, FL 34677-2193
Case 19-10189   Doc 1   Filed 03/19/19 Entered 03/19/19 17:35:56   Main Document
                                      Pg 16 of 25




      Geico Casualty Company
      1 Geico Plz
      Washington, DC 20076-0003


      Global Credit & Collection Corp.
      5440 N Cumberland Ave Ste 300
      Chicago, IL 60656-1486


      Grainger
      Dept #887083633
      PO Box 419267
      Kansas City, MO       64141-6267


      Grainger
      Dept #887079881
      PO Box 419267
      Kansas City, MO       64141-6267


      H&R Accounts, Inc.
      PO Box 672
      Moline, IL 61266-0672


      Hawthorn Recovery Services Inc.
      PO Box 1859
      Columbia, MO 65205-1859


      IC System
      PO Box 64378
      Saint Paul, MN      55164-0378
Case 19-10189   Doc 1   Filed 03/19/19 Entered 03/19/19 17:35:56   Main Document
                                      Pg 17 of 25




      Internal Revenue Service
      Centralized Insolvency Operations
      PO Box 7346
      Philadelphia, PA 19101-7346


      Jefferson Capital System
      16 McLeland Rd
      Saint Cloud, MN 56303-2198


      Jefferson Capital Systems
      PO Box 17210
      Golden, CO 80402-6020


      JH Portfolio Debt
      5757 Phantom Dr # 2205
      Hazelwood, MO 63042-2415


      LabCorp of America
      531 S Spring St
      Burlington, NC 27215-5866


      Loyal Loans
      339 N Main St
      Sikeston, MO 63801-2170


      Matthew Frawley. Attorney
      440 N Main St Apt 2H
      Liberty, MO 64068-1666
Case 19-10189   Doc 1   Filed 03/19/19 Entered 03/19/19 17:35:56   Main Document
                                      Pg 18 of 25




      MBW
      26000 Cannon Rd
      Cleveland, OH 44146-1807


      MDG
      3422 Old Capitol Trl
       PMB #1993
      Wilmington, DE 19808-6124


      Medicredit Inc.
      PO Box 1629
      Maryland Heights, MO        63043-0629


      Meramec Emergency Physicians LLP
      75 Remittance Dr Dept 1151
      Chicago, IL 60675-1151


      Milestone Mastercard
      PO Box 4477
      Beaverton, OR 97076-4401


      Missouri Delta Medical Center
      PO Box 803933
      Kansas City, MO 64180-3933


      Missouri Delta Medical Center
      1008 N Main St
      Sikeston, MO 63801-5044
Case 19-10189   Doc 1   Filed 03/19/19 Entered 03/19/19 17:35:56   Main Document
                                      Pg 19 of 25




      Missouri Dept of Revenue
      Bankruptcy Unit
      PO Box 475
      Jefferson City, MO 65105-0475


      Missouri Dept of Revenue
      Taxation Division
      PO Box 3800
      Jefferson City, MO 65105-3800


      National Credit Management
      PO Box 32900
      Saint Louis, MO 63132-8900


      National Pen
      12121 Scripps Summit Dr
      San Diego, CA 92131-4608


      Nationwide Cassel LLC
      10255 W Higgins Rd Ste 300
      Rosemont, IL 60018-5620


      Northland Group, Inc.
      PO Box 390846
      Minneapolis, MN 55439-0846


      PayPal, Inc.
      2211 N 1st St
      San Jose, CA 95131-2021
Case 19-10189   Doc 1   Filed 03/19/19 Entered 03/19/19 17:35:56   Main Document
                                      Pg 20 of 25




      Penn Credit
      PO Box 988
      Harrisburg, PA      17108-0988


      Portfolio Recovery Associates
      PO Box 12914
      Norfolk, VA 23541-0914


      Premier Bankcard LLC
      PO Box 5519
      Sioux Falls, SD 57117-5519


      Progressive
      NPRTO-Midwest LLC
      256 W Data Dr
      Draper, UT 84020-2315


      Progressive Ins. Corp.
      6300 Wilson Mills Rd
      Mayfield Village, OH 44143-2109


      Quill, LLC
      PO Box 37600
      Philadelphia, PA       19101-0600


      QVC, Inc.
      PO Box 2254
      West Chester, PA       19380-0153
Case 19-10189   Doc 1   Filed 03/19/19 Entered 03/19/19 17:35:56   Main Document
                                      Pg 21 of 25




      Rauch-Milliken International, Inc.
      PO Box 8390
      Metairie, LA 70011-8390


      Receivables Performance Management
      PO Box 1548
      Lynnwood, WA 98046-1548


      Regions Bank
      1900 5th Ave N
      Birmingham, AL      35203-2610


      Resurgent/LVNV Funding
      PO Box 1269
      Greenville, SC 29602-1269


      Security Credit Services
      PO Box 1156
      Oxford, MS 38655-1156


      Semo Health Network
      6738 State Highway 77
      Benton, MO 63736-8238


      Shark Ninja Operating LLC
      89 A St Ste 100
      Needham, MA 02494-2806
Case 19-10189   Doc 1   Filed 03/19/19 Entered 03/19/19 17:35:56   Main Document
                                      Pg 22 of 25




      Southeast Missouri State University
      1 University Plz MS 3275
      Cape Girardeau, MO 63701-4710


      Southern Bank
      531 Vine St
      Poplar Bluff, MO       63901-7330


      Spotloan
      PO Box 720
      Belcourt, ND      58316-0720


      St. Francis Clinic
      211 Saint Francis Dr
      Cape Girardeau, MO 63703-5049


      St. Francis Medical Center
      Payment Processing Center
      PO Box 739
      Moline, IL 61266-0739


      St. Francis Medical Center
      211 Saint Francis Dr
      Cape Girardeau, MO 63703-5049


      St. Francis Medical Partners
      PO Box 843225
      Kansas City, MO 64184-3225
Case 19-10189   Doc 1   Filed 03/19/19 Entered 03/19/19 17:35:56   Main Document
                                      Pg 23 of 25




      Sunrise Credit Services
      PO Box 9100
      Farmingdale, NY 11735-9100


      Target Card Services
      PO Box 673
      Minneapolis, MN 55440-0673


      TekCollect
      Audit Bureau Dept Business Office
      PO Box 1269
      Columbus, OH 43216-1269


      TeleCheck
      Attn: Bankruptcy Dept
      PO Box 6806
      Hagerstown, MD 21741-6806


      Tempoe, LLC
      1750 Elm St Ste 1200
      Manchester, NH 03104-2907


      The CBE Group
      Payment Processing Center
      PO Box 2038
      Waterloo, IA 50704-2038


      The Receivables Management Svcs
      PO Box 361348
      Columbus, OH 43236-1348
Case 19-10189   Doc 1   Filed 03/19/19 Entered 03/19/19 17:35:56   Main Document
                                      Pg 24 of 25




      Verizon Wireless
      Bankruptcy Administration
      500 Technology Dr Ste 500
      Weldon Spring, MO 63304-2225


      Vision Financial Corp
      PO Box 7477
      Rockford, IL 61126-7477


      Wakefield & Associate
      PO Box 58
      Fort Morgan, CO 80701-0058


      Wakefield & Associates
      PO Box 58
      Fort Morgan, CO 80701-0058


      Wakefield & Associates
      c/o Brian Schierding, Attorney
      PO Box 1566
      Jefferson City, MO 65102-1566


      Washington University School of Medicine
      660 S Euclid Ave
      Saint Louis, MO 63110-1010


      Webbank/Fingerhut
      6250 Ridgewood Rd
      Saint Cloud, MN 56303-0820
Case 19-10189   Doc 1   Filed 03/19/19 Entered 03/19/19 17:35:56   Main Document
                                      Pg 25 of 25




      Why Not/Sears
      PO Box 58
      Fort Morgan, CO       80701-0058


      World Finance Corp
      PO Box 6429
      Greenville, SC 29606-6429


      Yellow Pages United
      PO Box 50038
      Jacksonville, FL 32240-0038
